Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are currently pending.
Claims 1-5 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the currently made new grounds of rejection in view of newly cited Franks. See rejection below.
Regarding claim 1, Applicant argues against the Anklam reference because Anklam teaches power quality measuring devices that may have additional protection functionality while Applicant’s invention is directed towards overvoltage protection devices upgraded to perform power quality measuring. Examiner disagrees. Because the devices of Anklam protect against overvoltage (see [0059-0067]) they are sufficient to be interpreted as overvoltage protection devices. Performing additional power quality measurements does not prevent the devices from their functionality protecting against overvoltage. 
Applicant further argues Anklam does not teach the creation of a network state map. Examiner disagrees. Fig 6 shows the visual representation of the map created by Anklam. The data collected by each sensor is at a known location and can therefore be compared to one another which is sufficient to be considered a map as claimed (see Anklam [0028 and 0056] and Fig 6). 
Regarding the limitation “can be retrieved by a network operator or supplier” this is not a positive recitation, but merely a suggestion of what the system could do. Examiner maintains that data 
Regarding claims 2 and 3 applicant argues Teachman requires user input and does not teach the creation of a network state map. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Teachman is combined only to show the use of and motivation for combining adaptable harmonic filters. The deficiencies pointed out by applicant of lacking a network state map and the need for user input, these elements are not suggested to be taught by Teachman but the primary reference Anklam.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 1-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anklam in view of Franks (newly cited by examiner 2016/0225562).
Regarding claim 1, Anklam teaches a method for evaluating the state and the quality of low-voltage networks (Figs 5 and 6 and [0070-0071]), in the branched system of which a plurality of connected loads is located (shown in Fig 6, [0001]), by determining network measurement data by means of power quality measuring and testing devices (50 and 61, See [0070] where the embodiment of Fig 6 device 61 is equivalent to the device of Fig 5) and transferring the network measurement data by means of an interface (communication lines 63) to a control system or in retrievable form to a server (64), 

wherein due to the versatile comprehensive employment of such upgraded overvoltage protection devices at most different points of the low- voltage system (different locations shown in Fig 6), a network state map is established (map of Fig 6), and the network state data resulting therefrom in a location and time relation (measurement time is associated with each device see [0028 and 0056]) are kept available and can be retrieved by the network operator or supplier (see [0070-0071]).
Anklam does not explicitly teach wherein the overvoltage protection devices are upgraded to be upgraded overvoltage protection devices.
Franks however teaches a similar method (Fig 5a and [0061-0067) including wherein the overvoltage protection devices (breaker 500 and fault detection as part of embedded processor 501) are upgraded to be upgraded overvoltage protection devices (see [0062] capable of firmware updates).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Anklam to include the updating of Franks such that functionality may be added to the method thereby increasing the robustness and longevity of the system. 

Regarding claim 4, Anklam in view of Franks teaches the method according to claim 1 and Anklam further teaches including wherein characterized in that the data transmission is performed bidirectionally (see [0070-0071] where communication may be made to each field device), so that by starting from data of the respectively current network state map, properties of the overvoltage protection devices relative to the need of protection such as response voltage, set values for the 

Regarding claim 5, Anklam in view of Franks teaches the method according to claim 1, and Anklam further teaches characterized in that the data items of the network state map are held ready by being made available on an internet portal (at 64) and an application software is a continuously updated matter so as to be retrievable (see [0071] Ethernet network).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anklam in view of Franks in view of Teachman (2017/0168656).
Regarding claim 2, Anaklam in view of Franks teaches the method according to claim 1, and Anklam further teaches characterized in that the network state map comprises indications as to the harmonic wave spectrum (see [0001]) but does not explicitly teach wherein the harmonic wave spectrum is used to adapt parameterizable filters.
Teacherman however teaches a similar method including wherein the measured harmonic wave spectrum (detected harmonic content) is used to adapt parameterizable filters (controllable harmonic filter see [0027]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Anklam in view of Franks to include the adjustable filtering of Teacherman in order to reduce the negative effects of harmonics from the transmitted power as suggested by Teacherman (see [0027).

Regarding claim 3, Anklam in view of Franks in view of teacherman teaches the method according to claim 2, and Anklam further teaches overvoltage protection devices distributed in a low .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183. The examiner can normally be reached M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN R DICKINSON/Examiner, Art Unit 2867               

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867